             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00137-MR

JULIUS LAMART HODGES,                            )
                                                 )
                        Plaintiff,               )
                                                 )           ORDER
v.                                               )
                                                 )
LOWELL S. GRIFFIN                                )
Henderson County Sheriff                         )
                                                 )
                      Defendant.                 )
__________________________________               )

      This matter is before the undersigned following the Order of the District

Court granting the parties’ Request for a Judicial Settlement Conference. Doc.

49.

      A judicial settlement conference has been set for Thursday, March 4,

2021 beginning at 1:00 p.m.

      The conference will be conducted by telephone. Call-in information will

be provided to the parties by separate communication.

      Plaintiff shall participate in the conference from Prince William County

Detention Center, Plaintiff’s present place of incarceration. Prince William

County Detention Center shall ensure that the necessary accommodations are

made to allow Plaintiff to participate in the settlement conference.




        Case 1:19-cv-00137-MR Document 50 Filed 02/08/21 Page 1 of 2
      Defendant and his counsel may participate in the conference from any

location they deem appropriate, provided that Defendant and his counsel

participate using a single conference line. Further, in accordance with this

district’s Local Civil Rule 16.3(d)(2), a person with full authority (not including

counsel of record) to settle all pending claims must also participate in the

conference on behalf of Defendant, to the extent Defendant himself does not

have such authority. Any such person shall also participate using the same

conference line as Defendant and his counsel.

      Any request seeking permission to modify the terms of this Order shall

be filed no later than February 22, 2021 or be subject to summary denial.

      The Clerk is respectfully instructed to certify a copy of this Order to

Sergeant Darling at Prince William County Detention Center.

      It is so ordered.


                                    Signed: February 8, 2021




                                          2

        Case 1:19-cv-00137-MR Document 50 Filed 02/08/21 Page 2 of 2
